DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Status of Claims
 2.	Claims 1-21 are pending.
	Claim 21 is a new claim.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo (USPPGPub N 20160205158, referred to as Lo).
Regarding claims 1, 7, 13 and 20:
 A reception apparatus comprising: 
Lo teaches processing circuitry configured to receive content, (Lo, Fig. 1/item 40, abstract); 
Lo teaches acquire resource delivery information regarding delivery of one or more  resource files that are related to  an application associated with the content, wherein the resource delivery information includes a location of each resource file of the one or more resource files that are related to the application associated with the content, (Lo, information regarding delivery of the file with all parameters concerning the delivery of media is session instance description (LSID) fragment 150 is transmitted for a plurality of sessions, [0078]-[0082]  wherein LSID includes the Sender IP address, Destination IP address and UDP port number, [0089] and LSID shown in Figs. 6A-C and table 1); and 
Lo teaches execute a process according to the delivery of the resource files on a basis of the acquired resource delivery information, (Lo, LSID fragment) including aggregated session description information, [0064], [0079] wherein the request, OTA broadcast middleware unit 100 may deliver the requested media data from cache 104 (210), e.g., to DASH client 110 
Regarding claims 2, 8 and 14:
Lo teaches the reception apparatus according to claim 1, wherein the resource delivery information includes delivery schedule information regarding a delivery schedule of each of the resource files, (Lo, Figs. 6A-C show schedule information such as start time elements that specify start times for the plurality of sessions and end time elements that specify end times for the plurality of sessions, [0092], table 1, [0089] and Fig. 11/schedule information).
Regarding claims 3, 9 and 15:
Lo teaches the reception apparatus according to claim 2, wherein the delivery schedule information includes information regarding at least one of a size and delivery time of each of the resource files, (Lo, specifying the start and the end time for each LCT session, see table 1, page 9, Figs. 6A-C, Fig. 11).
Regarding claims 5, 11 and 17:
Lo teaches the reception apparatus according to claim 4, wherein the transfer control information includes information regarding at least one of a retransmission cycle and retransmission end time of the specific resource file, (Lo, repair flow defines a repair flow in session and specifying the time between any source packet and repair flow, see table 1, Fig. 6C).

Regarding claims 6, 12 and 18:
Lo teaches the reception apparatus according to claim 4, wherein video and audio data of the content is transmitted in a ROUTE (Real-time Object Delivery over Unidirectional Transport) session that is a protocol for transferring a streaming file, (Lo, the receiver then tunes to the service component streams over ROUTE/LCT sessions and acquires and renders media data of the component streams, [0097], Fig. 7, table 1);
Lo teaches the delivery schedule information is included in an application manifest file packaged together with a startup package file transmitted in the ROUTE session, (Lo, SLS/( service layer signaling) includes Schedule fragments for streaming service access, [0097]. Fig. 6A); and 
the transfer control information is included in an EFDT (Extended File Delivery Table) transmitted in the ROUTE session, the EFDT specified by S-TSID (Service-based Transport Session Instance Description) that is control information of a ROUTE protocol, (Lo, file delivery table (FDT) includes additional file descriptors (as described in RFC 6726), such FDT object in this disclosure is formally referred to as the Extended FDT, [0027], [0094]; the aggregated session description data includes extended file delivery table (EFDT) data that includes data of a file delivery table (FDT) as defined in File 
 Regarding claim 18:
Lo teaches the reception apparatus according to claim 1, wherein the resource delivery information regarding the delivery of the one or more resource files is transmitted in a file delivery table transmitted in a ROUTE (Real-time Object Delivery over Unidirectional Transport) session, (Lo, the aggregated session description data includes extended file delivery table (EFDT) data that includes data of a file delivery table (FDT) wherein the parameter file is related to Route session, [0089], [0097], Fig. 7).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (USPPGPub N 20160205158, referred to as Lo), and further in view of Luby (USPPGPub N 20130007223, referred to as Luby).
Regarding claims 4, 10 and 16:

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 2, 2021